Exhibit 10.3

 

THIRD AMENDMENT TO NON-NEGOTIABLE SUBORDINATED SECURED PROMISSORY NOTE

 

THIS THIRD AMENDMENT TO NON-NEGOTIABLE SUBORDINATED SECURED PROMISSORY NOTE
(this "Third Amendment") is entered into as of September 30, 2016 between
INTERPACE DIAGNOSTICS GROUP, INC., a Delaware corporation formerly known as PDI,
INC., a Delaware corporation (“IDG”), INTERPACE DIAGNOSTICS, LLC, a Delaware
limited liability company (“Parent”, together with IDG, the “IDG Parties” or
“Borrower Parties”) and REDPATH EQUITYHOLDER REPRESENTATIVE, LLC ("Lender").

 

W I T N E S S E T H:

 

WHEREAS, the IDG Parties and Lender have entered into that certain
Non-Negotiable Subordinated Secured Promissory Note dated October 31, 2014 as
amended by that certain Amendment No. 1 to Note dated as of July 30, 2015 and as
further amended by that certain Limited Waiver, Consent and Amendment No. 2 to
the Note dated as of October 30, 2015 (as the same may be further amended,
modified, supplemented, extended or restated from time to time, the "Note");

 

WHEREAS, pursuant to the Note, Lender agreed to extend to the IDG Parties, and
the IDG Parties agreed to repay, financing in the original principal amount of
$11,000,000.00 which was subsequently reduced to $10,670,000 (the “Loan”).

 

WHEREAS, repayment of the Loan is secured by, among other things, (1) that
certain Guarantee and Collateral Agreement dated as of October 31, 2014 (as
amended or modified from time to time, the “Guaranty”) executed by IDG, Parent,
Group DCA, LLC, PDI BioPharma, LLC f/k/a Interpace BioPharma, LLC, Interpace
Diagnostics Lab Inc. f/k/a JS Genetics, Inc., and Interpace Diagnostics
Corporation, successor-by-merger to Redpath Acquisition Sub, Inc. (“Interpace
Diagnostics Corporation” and collectively, the “Guaranty Parties”) in favor of
Lender, and (2) that certain Intellectual Property Security Agreement dated
November 1, 2014 (“IP Security Agreement”) executed by Interpace Diagnostics
Corporation in favor of Lender.

 

WHEREAS, the Note, Guaranty, and IP Security Agreement, together with all other
documents relating to or governing the Loan shall be referred to as the “Loan
Documents.”

 

WHEREAS, the IDG Parties have requested that Lender modify terms set forth in
the Note, including, among other things, an extension of the due date for the
first installment payment due under the Note, and in connection therewith, the
IDG Parties and Lender have agreed to amend the Note on the terms and conditions
set forth in this Third Amendment, in the manner hereinafter set forth;

 

WHEREAS, the IDG Parties have confirmed to Lender that the IDG Parties have no
defenses to or offsets of any kind against any of the indebtedness due under the
Note; and

 

 
1

--------------------------------------------------------------------------------

 

 

WHEREAS, this Third Amendment shall amend and continue to evidence the
indebtedness outstanding under the Note but not be a payment, satisfaction,
cancellation or novation of the Note.

 

NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
receipt and sufficiency thereof being hereby acknowledged, and intending to be
legally bound hereby, covenant and agree as follows, to be effective as of the
Effective Date:

 

1.            The Recitals set forth above are hereby incorporated herein by
reference.

 

2.            Any initially capitalized terms used in this Third Amendment
without definition shall have the meanings assigned to those terms in the Note.
To the extent that any term or provision of this Amendment is or may be
inconsistent with any term or provision in the Note, the terms and provisions of
this Third Amendment shall control.

 

3.            Amendments to Note. Section 4 of the Note is amended and restated
as follows:

 

“Payments. Subject to Section 8 of this Note, PDI shall make (8) installment
payments of principal, each equal to One Million Three Hundred Thirty-Three
Thousand Seven Hundred Fifty Dollars ($1,333,750) together with accrued and
unpaid interest thereon as computed under Section 2 herein, if any. The first
payment shall be due on November 1, 2016, and subsequent payments shall be made
on the first day of each fiscal quarter, beginning on January 1, 2017. If not
paid sooner, all principal and accrued interest herein shall be due and payable
on October 1, 2018.”

 

4.           The IDG Parties hereby represent and warrant that all security
interests and liens in the collateral as security for the obligations of the IDG
Parties to Lender under Note and Loan Documents related thereto, including the
liens, security interests, mortgages, and pledges granted by the IDG Parties
under the Guaranty and IP Security Agreement, are valid and enforceable and
shall continue unimpaired and in full force and effect, and shall continue to
cover and secure all of the IDG Parties’ existing and future obligations to
Lender, as modified by this Third Amendment.

 

5.           Nothing contained herein shall operate to release any Borrower
Party, any Guarantor Party or any other person or persons from their liability
to keep and perform the provisions, conditions, obligations, and agreements
contained in the Note and the related Loan Documents, except as herein modified,
and each Borrower Party and each Guarantor Party, by its joinder hereto, hereby
reaffirms that each and every provision, condition, obligation, and agreement in
the Loan Documents shall continue in full force and effect, except as herein
modified. This Third Amendment shall not constitute or be construed as a waiver
of any Event of Default or event which with the giving of notice or the passage
of time or both would constitute an Event of Default by Borrowers under any of
the existing Loan Documents or any of Lender's rights and remedies with respect
thereto. The validity, priority and perfection of all security interests and
other liens granted or created by the Loan Documents is hereby acknowledged and
confirmed, and the Loan Documents shall continue to secure the Loans, as amended
by this Amendment, without any change, loss or impairment of the priority of
such security interests or other liens.

 

 
2

--------------------------------------------------------------------------------

 

 

6.        This Third Amendment may be signed in any number of counterpart copies
and by the parties to this Third Amendment on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Third Amendment by facsimile or
by .pdf transmission shall be effective as delivery of a manually executed
counterpart. Any party so executing this Third Amendment by facsimile
transmission shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
executed by facsimile transmission.

 

7.        This Third Amendment will be binding upon and inure to the benefit of
the IDG Parties and Lender and their respective heirs, executors,
administrators, successors and assigns.

 

8.          Guarantor Consent. By executing this Third Amendment, the Guarantor
Parties expressly consent to the amendments herein and reaffirm all guarantees
and security agreements, including, without limitation, the Guaranty and the IP
Security Agreement, executed by Guarantor Parties in favor of Lender which are
related to debts owed by the IDG Parties to Lender.

 

[signature pages follow]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be executed
by their duly authorized officers as of the date shown above.

 

 

BORROWER PARTIES:  

 

 

 

 

INTERPACE DIAGNOSTICS GROUP, INC., a Delaware corporation, formerly known as
PDI, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

Name:

Jack E. Stover 

 

Title:

President & CEO

  

 

INTERPACE DIAGNOSTICS, LLC, a Delaware limited liability corporation

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

Name:

Jack E. Stover 

 

Title:

President & CEO



  

 



 

GUARANTOR PARTIES:

 

 

 

 

GROUP DCA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

Name:

Jack E. Stover 

 

Title:

President & CEO



 

  

 

PDI BioPharma, LLC, a New Jersey limited liability company, f/k/a Interpace
BioPharma, LLC, a New Jersey limited liability company

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

Name:

Jack E. Stover 

 

Title:

President & CEO



 

[signatures continued on following page]

 

 
4

--------------------------------------------------------------------------------

 

 

[signatures continued from previous page]

 



 

INTERPACE DIAGNOSTICS LAB INC., a Delaware corporation, f/k/a/ JS Genetics,
Inc., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

Name:

Jack E. Stover 

 

Title:

President & CEO



 



 

INTERPACE DIAGNOSTICS CORPORATION, a Delaware corporation, successor-by-merger
to Redpath Acquisition Sub, Inc., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

Name:

Jack E. Stover 

 

Title:

President & CEO

   



 
5

--------------------------------------------------------------------------------

 

 

[signatures continued from previous page]

 

 

LENDER:

 

 

 

  REDPATH EQUITYHOLDER REPRESENTATIVE, LLC, a Delaware LLC

 

 

 

 

 

 

 

By:

/s/ Jonathan Schwartz  

 

Name:

Jonathan Schwartz

 

Title:

CFO

 

 

6